Name: Commission Regulation (EC) No 381/98 of 18 February 1998 adapting the Annexes to Regulation (EC) No 1256/96 applying multiannual schemes of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  economic conditions;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 48/2519. 2. 98 COMMISSION REGULATION (EC) No 381/98 of 18 February 1998 adapting the Annexes to Regulation (EC) No 1256/96 applying multiannual schemes of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1256/96 of 20 June 1996 applying multiannual schemes of gener- alized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries (1), as last amended by Regulation (EC) No 2623/97 (2), and in particular Articles 15(3) and 18 thereof, Whereas Article 15(3) of that Regulation lays down the procedure for enacting changes to Annexes I, II and VI thereto made necessary by amendments to the Combined Nomenclature; whereas Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), embodies new elements which affect the lists appearing in Annexes I and VI to Regulation (EC) No 1256/96, and it is therefore appropriate to adapt those annexes accordingly, and this applies from 1 January 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Generalized Pref- erences Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and VI to Regulation (EC) No 1256/96 shall be adapted as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1998. For the Commission Manuel MARÃ¯  IN Vice-President (1) OJ L 160, 29. 6. 1996, p. 1. (2) OJ L 354, 30. 12. 1997, p. 9. (3) OJ L 312, 14. 11. 1997, p. 1. ¬ ¬EN Official Journal of the European CommunitiesL 48/26 19. 2. 98 ANNEX Regulation (EC) No 1256/96 is hereby amended as follows: In Annex I, Part 1:  for: 0709 10 30, read: ex 0709 10 00;  for: 0805 20 21 0805 20 23 0805 20 25 0805 20 27 0805 20 29, read: ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90;  for: Table grapes, fresh:  From 1 January to 14 July: 0806 10 21   Of the variety Emperor (Vitis vinifera cv), from 1 to 31 January (a) 0806 10 29   Other 0806 10 30  From 15 to 20 July:  From 21 November to 31 December: 0806 10 69   Other than of the variety Emperor (Vitis vinifera cv), from 1 to 31 December, read: ex 0806 10 10 Table grapes, fresh, from 1 January to 20 July and from 21 November to 31 December, other than of the variety Emperor (Vitis vinifera cv) from 1 to 31 December;  for: 0808 20 41, read: ex 0808 20 50;  for: Apricots, cherries, peaches (including nectarines), plums and sloes, fresh:  Apricots: 0809 10 10   From 1 January to 31 May 0809 10 50   From 1 August to 31 December  Cherries, other than sour: 0809 20 19   From 1 January to 30 April 0809 20 29   From 1 to 20 May 0809 20 79   From 11 August to 31 December  Peaches, including nectarines: 0809 30 11 0809 30 19   From 1 January to 10 June 0809 30 51 0809 30 59   From 1 October to 31 December  Plums: 0809 40 10   From 1 January to 10 June 0809 40 40   From 1 October to 31 December, read: Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: ex 0809 10 00  Apricots, from 1 January to 31 May and from 1 August to 31 December ex 0809 20 95  Cherries, other than sour (Prunus cerasus ), from 1 January to 20 May and from 11 August to 31 December ex 0809 30 10 ex 0809 30 90  Peaches, including nectarines, from 1 January to 10 June and from 1 October to 31 December ex 0809 40 05  Plums, from 1 January to 10 June and from 1 October to 31 December. ¬ ¬EN Official Journal of the European Communities L 48/2719. 2. 98 In Annex VI:  for: 0707 00 25 0707 00 30, read: ex 0707 00 05;  for: 0709 90 71 0709 90 73 0709 90 75 0709 90 77 0709 90 79, read: 0709 90 70;  for: ex 0805 20 21 ex 0805 20 23 ex 0805 20 25 ex 0805 20 27 ex 0805 20 29, read: ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90;  for: 0809 20 11 0809 20 21 0809 20 31 0809 20 41 0809 20 51 0809 20 61 0809 20 71, read: 0809 20 05;  for: 2208 40 10, 2208 40 90, read: 2208 40.